Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 04/26/2021 is acknowledged.
Claims 2 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2021.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. All of the recited claims are directed to trichome and pistil maturing formulations that may comprise an ingredient from the pepper family having heat units in the range of 5,000-100,000, more specifically 30,000-50,000 heat units, as well as sesame oil, garlic, ginger, cinnamon, turmeric, clove, black pepper, powdered ancho chili, coriander, cayenne, cumin, fenugreek, nutmeg, oregano, potassium bicarbonate, apple cider vinegar and water. With the exception of apple cider vinegar, the spices/herbs, potassium bicarbonate (found in nature as kalicinite), sesame oil and water are all products of nature. This judicial exception is not integrated into a practical application because while the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4 and claims 21-24 which depend therefrom are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically claim 4 is written in the form of a table with columns that include tiers, ml, percentage and tier percentage.  It is unclear from this layout if to infringe the claims one must have all of the volume, percentages and tier percentages listed in the claims or whether one of the columns is sufficient.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2007/0196555 A1).
Claims 6 and 7 are composition claims that only require an ingredient in the pepper family having heat units in the range of 5,000-100,000, more specifically 30,000-50,000.  The intended use for the composition is maturing trichomes and pistils.  Young discloses a composition that comprises an ingredient in the pepper family having heat units of 35,000 (para [0014], [0031]).  As a composition and it properties are inseparable, the composition of Young would likewise have been expected to aid in maturing pistils and trichomes.  In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).  Thus, the disclosure of Young anticipates the composition of claims 6 and 7.
Claims 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doty (US 8,202,557 B1, item 3 on Notice of Consideration) as evidenced by Cayenne pepper entry in Wikipedia (hereinafter “cayenne”, item 10 on Notice of Consideration).
The scope and content of claims 6 and 7 was discussed above.  Doty teach a bio-pesticide/repellent composition that contains red chili, which Cayenne evidences is also known as cayenne pepper and which has a heat unit value of 30,000-50,000 (Doty, abstract, col 4, ln 63; Cayenne, whole document).  As a composition and it properties are inseparable, the composition of Doty would likewise have been expected to aid in maturing pistils and trichomes.  In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).  Thus, the disclosure of Doty as evidenced by Cayenne anticipates the composition of claims 6 and 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Doty (US 8,202,557 B1, item 3 from Notice of Consideration) in view of Manhas (US 2014/0242199 A1, item 5 from the Notice of Consideration), Bassett (US 5,711,953 A) and Ferrari (US 5,227,162 A, item 7 from Notice of Consideration) as evidenced by “Cayenne Pepper” entry in Wikipedia (hereinafter “cayenne”, item 10 from Notice of Consideration).
Applicant Claims
Applicant claims a formulation that comprises sesame oil, garlic, ginger, cinnamon, turmeric, clove, black pepper, powdered ancho chili, coriander, cayenne, cumin, genugreek, nutmeg, organo, potassium bicarbonate and apple cider vinegar all diluted in a gallon of water, wherein ingredient from a pepper (IE cayenne) has a heat unit value between 30,000 and 50,000.  
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Doty as evidenced by Cayenne disclose the composition of claims 6-7 as discussed above.  Doty further teach that the composition may also contain black pepper, cumin, cinnamon, garlic, cilantro/coriander, turmeric, fenugreek, cloves, ginger along with fennel, neem, black mustard and salt (abstract, col 2, ln 46-49, col 2, ln 58 to col 3, ln 10, claim 1).  The mixture of these ingredients possesses synergistic advantages and effects (col 3, ln 1-13).  The composition may be sprayed on a substrate in liquid form and while toxic to insects is safe for humans (col 3, ln 55-65).  The composition may be diluted in water (col 7, ln 61 to col 8, ln 6).  
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Doty as evidenced by Cayenne teach the formulation as discussed above, but fail to specifically teach addition of ancho chili powder, the inclusion of apple cider vinegar, nutmeg, oregano or sesame oil.  The teachings of Manhas, Bassett and Ferrari help to cure these deficiencies.
Manhas teaches a composition useful for controlling pests which may comprise various essential oils, including oregano oil, nutmeg oil and which may comprise sesame oil as a carrier and for enhancing the properties of an active ingredient oil (para [0014], [0051], [0053], Tables 1, 4).
Bassett describes an insect repellent that contains a garlic extract, a vinegar carrier (which contains a substantial amount of water), such as preferably apple cider vinegar, a hot pepper extract, preferably from cayenne pepper, and an edible surfactant (abstract, col 2, ln 30 to col 3, ln 49).  The formulation may be sprayed onto humans, other animals or uncovered food to repel insects (col 3, ln 50-62).  Bassett further refers to a carrier as water or an aqueous solution of weak acid and exemplifies the creation of 1 gallon of the repellent for testing (col 2, ln 35).
Ferrari teaches a pesticidal acaricidal composition that comprises garlic and a capsicum specific pepper powder, such as capsicum annuum, which is the same species listed for ancho chili in the instant specification (Ferrari, abstract, col 65 to col 2, ln 2; instant specification, pg 9, ln 14).  The composition may be sprayed onto a target and is safe for animals and vegetation as well as for bees (col 2, ln 21-23, 29-45).
 
Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doty, Manhas, Bassett, and Ferrari because all four references are directed to bio-pesticides/bio-repellents that rely natural products, or extracts thereof, to control pests.  One of ordinary skill in the art would have found it obvious to add the nutmeg oil, oregano oil as well as capsicum annuum, such as ancho/poblano chili pepper to a bio-pesticide/bio-repellent in order to control pests because Manhas and Ferrari indicate that these products may be used for such a purpose.  Furthermore, it is obvious to combine a substance with a known property with a second substance with this same property to create a third composition that has this same property.  In re Kerkhoven, 626 F.2d 846 (CCPA 1980).
	Regarding the limitation that requires dilution of the formulation in one gallon of water, as Doty specifically teaches that the formulation may be diluted in water and Bassett specifically exemplifies diluting to one gallon of repellent, it would have been obvious to one of ordinary skill in the art to dilute the formulation in one gallon of water.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Doty (US 8,202,557 B1, item 3 from Notice of Consideration), Manhas (US 2014/0242199 A1, item 5 from the Notice of Consideration), Bassett (US 5,711,953 A) and Ferrari (US 5,227,162 A, item 7 from Notice of Consideration) as evidenced by Cayenne pepper entry in Wikipedia (hereinafter “cayenne”, item 10 on Notice of Consideration) as applied to claims 6-8 and 12 above, and further in view of Wiersma et al. (US 5,698,191 A1, item 4 from Notice of Consideration).

Applicant Claims
The scope and content of the claims was discussed above. 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Doty, Manhas, Bassett and Ferrari as evidenced by Cayenne suggest the formulation of claims 6-8 and 12. Bassett further indicates an aqueous weak acid, such as apple cider vinegar as a preferred carrier for the insect repellent formulation (abstract, col 2, ln 30 to col 3, ln 49).
Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Doty, Manhas, Bassett and Ferrari as evidenced by Cayenne suggest the formulation of claims 6-8 and 12, but fail to specifically teach inclusion of potassium bicarbonate.  The teachings of Wiersma et al. help to cure this deficit.
Wiersma et al. teaches a bio-repellent that comprises a saponin and a capsicum oleoresin in a water carrier, the sources of capsicum oleoresin including red chili powder which is referred to as cayenne (abstract, col 3, ln 1-54).  Wiersma et al. teaches that the composition preferably has a pH of between 4 and 9 and can be adjusted to fall into this range by adding either acidic agents or alkaline agents, such as potassium bicarbonate (col 5, ln 12-22).

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Doty, Manhas, Bassett, Ferrari and Wiersma because all five references are directed to bio-pesticides/bio-repellents that rely on natural products, or extracts thereof, to control pests.  Regarding the inclusion of apple cider vinegar, as Bassett suggest that an aqueous weak acid such as apple cider vinegar is a particularly preferred carrier for a cayenne pepper containing formulation, use of apple cider vinegar as a carrier would have been obvious. Regarding the requirement of inclusion of potassium bicarbonate, as Wiersma et al. suggests potassium bicarbonate as a typical alkaline agent to adjust the pH upwards as well as suggests a particular pH range of 4-9 for the formulation, it would have been obvious to one of ordinary skill in the art to use potassium bicarbonate to adjust the pH of the composition upwards, especially when acidic apple cider vinegar is used as the carrier.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 6-12 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,463,050 (hereinafter ‘050) in view of Bassett. Claims 1-12 of ‘050 teach formulations for maturing pistils and trichomes that contain all of the components of claim 4 in approximate amounts/ratios as claimed, including providing a formulation that has heat units in a range of 30,000 to 50,000.  Claims 1-12 also teaches that the formulation may be diluted in water, but fails to specify the amount/volume of the water carrier/diluent.  Bassett teach providing 1 gallon of a plant treating formulation that comprises approximately 1 gallon of aqueous carrier.  Thus, claims 4, 6-12 and 21-24 would have been obvious over the disclosure of claims 1-12 of ‘050 in view of Bassett.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699